Citation Nr: 1506045	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-31 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an effective date earlier than March 30, 2010 for the award of service connection for tinnitus, to include on the basis of clear and unmistakable error (CUE) in an August 1998 rating decision.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a right ankle disability.



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to February 1998. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

The issue of whether there was clear and unmistakable error (CUE) in an August 1998 rating decision which denied entitlement to service connection for tinnitus was raised by the Veteran in his September 2010 notice of disagreement and in various other statements of record, but this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to service connection for a right knee disability, entitlement to service connection for a right ankle disability, and entitlement to an effective date earlier than March 30, 2010 for the award of service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An August 1998 rating decision denied service connection for a right knee disability.  The Veteran did not appeal the August 1998 decision or submit new and material evidence within the one-year appeal period of that decision.

2.  Evidence received since the August 1998 rating decision is new and material and sufficient to reopen the claim of entitlement to service connection for a right knee disability.


CONCLUSIONS OF LAW

1.  The August 1998 rating decision is final with respect to the issue of entitlement to service connection for a right knee disability.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence received to reopen the claim of entitlement to service connection for a right knee disability is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Board is taking action favorable to the Veteran by reopening the claim of entitlement to service connection for a right knee disability.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran. 

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied service connection for a right knee disability in August 1998, and notified the Veteran of the decision that same month.  The Veteran did not appeal the August 1998 rating decision, and no evidence was received within the one-year appeal period that would constitute new and material evidence.  Thus, that decision is final with respect to that issue.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

The August 1998 rating decision denied service connection for a right knee disability because the evidence did not demonstrate a diagnosed chronic right knee disability.  Thus, in order for the Veteran's claim to be reopened, evidence must be added to the record since the August 1998 rating decision addressing this basis.

Although the RO determined that new and material evidence was presented to reopen the claim of entitlement to service connection for a right knee disability, the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

After thorough consideration of the evidence in the claims file, the Board concludes that the evidence received since the August 1998 rating decision is new and material and sufficient to reopen the Veteran's claim for entitlement to service connection for a right knee disability.  In particular, the Veteran has submitted an October 2012 magnetic resonance imaging scan (MRI) of his right knee which reveals a finding of plica syndrome of the right knee.  Additioanlly, a VA examination in December 2012 resulted in a diagnosis of right knee medial plica syndrome.  This evidence is new because it was not of record at the time of the August 1998 rating decision.  It is material because it provides evidence of a current right knee disability.  Accordingly, the Veteran's claim for entitlement to service connection for a right knee disability is reopened.


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for right knee disability is reopened, and, to that that extent only, the appeal is granted.



REMAND

After a thorough review of the evidence of record, the Board believes that the Veteran's claims for entitlement to service connection for a right knee disability and a right ankle disability must be remanded for further development.

The Veteran underwent a VA examination in December 2012 to determine the existence and etiology of his right knee disability.  The VA examiner diagnosed right knee medial plica syndrome and opined that it was less likely than not caused by or related to the Veteran's in-service knee symptoms.  The rationale supporting the opinion notes that the Veteran experienced an in-service lateral collateral ligament strain which resolved, that the Veteran's separation examination revealed a normal right knee, and that his right knee diagnosis of right knee plica was not made until 12 years after service discharge.  However, review of the Veteran's claims file shows that he underwent a VA examination in April 1998, just two months after his discharge from service, which revealed a diagnosis of chondromalacia patella of the right knee.  Moreover, the Veteran was also diagnosed with patellofemoral pain syndrome in June 2010.  None of this evidence was discussed by the examiner.  This is important because it suggests that the Veteran had a patella injury or symptoms shortly after service and similar symptoms in June 2010.  Additionally, the examiner concluded without providing any explanation that the Veteran's current medial plica syndrome could not be related to an in-service lateral ligamentous strain.  For the foregoing reasons, the Board finds that a new VA examination should be provided to the Veteran which adequately addresses all of the pertinent evidence in the claims file, and also which takes into consideration the Veteran's lay statements of symptomatology during service and since service discharge.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).

Additionally, the Veteran should undergo a VA examination to determine the etiology of any right ankle disorder found.  Review of the claims file shows that the Veteran injured his right ankle during service.  The current medical evidence of record reflects a diagnosis of plica syndrome of the right ankle.  Further, the Veteran has provided lay statements that his right ankle pain has existed since military service.  Under the circumstances of this case, the Board finds that a VA examination should be obtained to determine the etiology of the Veteran's right ankle disability.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With regard to the Veteran's claim for entitlement to an effective date earlier than March 30, 2010 for the award of service connection for tinnitus, the Board finds it to be inextricably intertwined with the issue of whether there is CUE in the August 1998 rating decision which denied entitlement to service connection for tinnitus.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a new VA joints examination to determine the existence and etiology of all right knee disabilities found.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that the claims file has been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a complete review of the evidence of record, to include the service treatment records, the Veteran's lay statements regarding the symptoms that he experienced during service and since service discharge, as well as the post-service medical evidence, the examiner must provide the following opinions:

a) Does the Veteran currently have a diagnosis of patellofemoral pain syndrome or chondromalacia patella of the right knee?  If not, please explain this finding with regard to the June 2010 diagnosis of patellofemoral pain syndrome.

b) Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed right knee disability (to include right knee medial plica syndrome, patellofemoral pain syndrome, and chondromalacia patella) is related to the Veteran's military service, to include his in-service right knee injury?

The examiner must provide a complete and comprehensive explanation for all opinions provided.  If the examiner cannot state an opinion without resorting to speculation, the examiner must explain the reasons why an opinion would require speculation.

2.  Provide the Veteran with a new VA joints examination to determine the existence and etiology of all right ankle disabilities found.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that the claims file has been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a complete review of the evidence of record, to include the service treatment records, the Veteran's lay statements regarding the symptoms that he experienced during service and since service discharge, as well as the post-service medical evidence, the examiner must provide the following opinion:

Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed right ankle disability is related to the Veteran's military service, to include his in-service right ankle injury?

The examiner must provide a complete and comprehensive explanation for all opinions provided.  If the examiner cannot state an opinion without resorting to speculation, the examiner must explain the reasons why an opinion would require speculation.

3.  After accomplishing any appropriate notification and or development action, adjudicate claim  of whether there was CUE in the August 1998 rating decision which denied entitlement to service connection for tinnitus in light of all pertinent evidence and legal authority.  If the claim is denied, the Veteran must be notified of the denial of the claim and advised of his appellate rights.  The Veteran is hereby reminded that to obtain appellate jurisdiction of an issue not currently in appellate status, a timely appeal (a  notice of disagreement, and, after issuance of a statement of the case, a substantive appeal) must be perfected.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


